Citation Nr: 1706594	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  08-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for surgical scars of the left ankle.

2.  Entitlement to an initial disability rating in excess of 10 percent for post-operative residuals of a left ankle injury.

3.  Entitlement to an initial disability rating in excess of 10 percent for renal colic.

4.  Entitlement to an initial compensable disability rating for scars, status-post wart removal of the left hand.

5.  Entitlement to an initial compensable disability rating for temporomandibular dysfunction.

6.  Entitlement to an initial compensable disability rating for scar, residual of a forehead injury.



7.  Entitlement to an initial compensable disability rating for plantar fasciitis of the left foot prior to August 5, 2013, and over 20 percent thereafter.

8.  Entitlement to an initial compensable disability rating for acne.

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to service connection for a right elbow disability.

11.  Entitlement to service connection for a right ankle disability.

12.  Entitlement to service connection for hyperkeratosis, status-post graft #20.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to March 2007. 

These claims initially came before the Board of Veterans' Appeals (Board) on appeal of November 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) RO in Waco, Texas.

A September 2008 rating decision increased the Veteran's evaluation for his left ankle injury to 10 percent, effective March 7, 2007.   

These matters were previously before the Board in January 2012, at which time they were remanded for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record 

The issues of entitlement to an increased rating for a left ankle injury, a left ankle scar, and left foot plantar fasciitis, as well as service connection for hyperkeratosis, status-post graft #20, a low back disability, a right elbow disability, and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's forehead scar does not exhibit a single characteristic of disfigurement, does not cause any limitation of function, and is not painful or unstable.

2.  The Veteran's left hand scars are not currently symptomatic and are not shown to cause limitation of function.  

3.  The Veteran's service-connected acne is only slight in degree and is not productive of exfoliation, exudation, or itching, involving an exposed surface or extensive area; and there is also no evidence of acne with at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.   

4.  The Veteran's renal colic is manifested by occasional attacks of colic, without infection or catheter drainage.

5.  The Veteran does not have limitation of motion of the temporomandibular joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a forehead scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

2.  The criteria for an initial compensable rating for the residuals of a left hand scar have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805.  

3.  The criteria for an initial compensable evaluation for the service-connected acne have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118 including Diagnostic Codes 7806.

4.  The criteria for an initial evaluation in excess of 10 percent for renal colic have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Code 7509.

5.  The criteria for an initial compensable evaluation for temporomandibular joint disorder have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The VCAA applies to the instant claims. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2007. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, written statements of the Veteran, and adequate VA examination reports. 

Pursuant to the January 2012 Board remand, VA obtained additional records and afforded the Veteran additional adequate VA examinations. The Board therefore finds there was substantial compliance with the previous remand directives. See Dyment v. West, 13 Vet. App. 141 (1999). 

In sum, the VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Increased ratings claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating. That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period. Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

Scars

The Veteran has claims for increased ratings for scars of his forehead and left hand.  These disorders are currently rated under Diagnostic Codes 7800- 7805. During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805). Generally, where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, the Veteran's claims were received before that date, and the Veteran has not requested review under the amended criteria, the regulations as amended are not applicable. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

Diagnostic Code 7800 is for disfigurement of the head, face, or neck.  One characteristic of disfigurement warrants a 10 percent rating.  Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrant a 30 percent rating.  

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids),  ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement a 50 percent rating is warranted.  Finally, an 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

Under note (1), the eight characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800, are:  a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six  square inches (39-sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39- sq. cm.).  Under note (3) the adjudicator is required to take into consideration unretouched color photographs when evaluating scars under these criteria.  38 C.F.R. § 4.118, Code 7800 (2007).

Under Diagnostic Code 7801, scars (other than of the head, face, and neck) that are deep or that cause limited motion are rated 10 percent disabling for area(s) exceeding 6 square inches (39 sq. cm.), and 20 percent for area(s) exceeding 12 square inches (77 sq. cm.) 

Under Diagnostic Code 7802, scars that are superficial, do not cause limited motion, and cover area or areas of 144 inches (929 sq. cm.) or greater are given a 10 percent rating.

Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. 

Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804. 

Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part. A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage. 

Scar, residual of a forehead injury

At a July 2007 VA examination, the examiner noted that while working under a vehicle during service, the Veteran fell on his forehead causing a laceration.  The laceration was stitched and there are no dysfunctional residuals. The scar is asymptomatic.  A physical examination noted a "scar forehead between eyebrows, it measures 3/4", linear, very faint, normal color, superficial, non-dysfunctional, stable, no adhesions, asymptomatic, no cheloids, not disfiguring."

A February 2012 VA examination report showed the forehead scar to be in the right medial eyebrow location. The scar was "about 3/4-inch long vertically located, linear, slight tenderness with deep palpation and superficial and stable."

In applying the regulatory criteria of Diagnostic Code 7800 to the Veteran's claim, the Board finds that the VA examination findings do not demonstrate a single characteristic of disfigurement resulting from the forehead scar.  The scar does not exceed 5 inches in length, or one-quarter of an inch (0.6 cm) in width.  It is not adherent to underlying tissue, or hyper- or hypopigmented in an area exceeding six square inches.  It does not have abnormal skin texture in an area exceeding six square inches; nor does it have indurated and inflexible skin in an area exceeding six square inches.  

The Board has considered whether a compensable rating might be warranted under alternate rating criteria.  However, as the forehead scar is not shown to be unstable or painful, or to limit any function, a compensable rating under the alternate criteria of Codes 7803, 7804, 7805 is not warranted.  38 C.F.R. § 4.118.  It also does not meet the size requirements for a rating under Diagnostic Code 7802.  As no potentially applicable criteria for a compensable rating for the Veteran's forehead scar were met or approximated at any time during the appeal period, a compensable rating for this disability is not warranted.  

Scars, status-post wart removal of the left hand

At the July 2007 VA examination, the examiner noted that the Veteran had two tiny scars of the left hand from removal of warts over the dorsum of the hand.  The scars were "asymptomatic, faint, normal color, superficial, no cheloids, stable, non-disfiguring, non-dysfunctional.  One measures 1/2" over thenar area, the other 3/8" above the 3rd MCPJ."

The February 2012 VA examiner stated that the scar was of the "hand, dorsal aspect, second metacarpal. This is about a 3/4-inch long scar, slightly hypopigmented and nontender, superficial and stable. All the scars are superficial and stable."

The Board finds that a compensable rating is not warranted.  The Veteran's left hand scars are not tender or painful, do not limit function, and are not unstable.  They also do not meet the size requirements for an increased rating.  Absent some demonstration of pain in the area of the scar, limitation of function of the affected part, or repeated ulceration, a compensable evaluation for these scars is not warranted.  Therefore, the claim for a compensable evaluation must be denied.  

Acne

Regarding the Veteran's claim for an increased rating for his acne, the Veteran is presently assigned a noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under the provisions of 38 U.S.C.A. § 4.118, Diagnostic Code 7806, a zero percent evaluation contemplates less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.

A 10 percent evaluation is warranted for cases with at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A 30 percent evaluation is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The July 2007 VA examiner found that the Veteran had acne that was treated with doxycycline and retin A with improvement.  He was not presently using medication and had no complaints.  A physical examination revealed fine, tiny scarring from previous acne on 75 percent of his face, 0.07 percent of exposed area. It was not disfiguring. 

The Veteran underwent a VA examination in February 2012.  The examiner noted a diagnosis of acne vulgaris that has a slightly progressive course and was intermittent.  The Veteran treated with topical and oral medications with no side effects.  A physical examination showed four to five comedones on the facial area, which constituted less than one percent distribution and about 5 to 6mm slightly hyperpigmented area of healed acne at the bridge of his nose, none of his tendon.  There was no evidence of inflammation and no deep scarring.  The examiner noted the acne to be superficial with no pustules or cystic nodules.  

Subsequent VA treatment records from July 2012 through March 2015 show the Veteran sought treatment for acne with symptoms similar to those reported at the examination.

The evidence of record does not demonstrate acne with at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Rather, the evidence reflects at most a slightly disabling disorder covering little surface area.  Consequently, there is no basis for an initial compensable evaluation for acne, and this claim must be denied.  38 C.F.R. § 4.7.

Renal colic

The Veteran is currently assigned a 10 percent disability rating for renal colic by analogy under Diagnostic Code 7599-7509. See 38 C.F.R. § 4.115b, 38 C.F.R. § 4.20 (2016) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous). 

Under Diagnostic Code 7509, for hydronephrosis, a 10 percent evaluation is warranted where there is only an occasional attack of colic, without infection and without requiring catheter drainage. A 20 percent disability rating is warranted for frequent attacks of colic requiring catheter drainage. A 30 percent disability rating is assigned where there are frequent attacks of colic with infection and impaired kidney function. See 38 C.F.R. § 4.115b, Diagnostic Code 7509.

At the July 2007 VA examination, the Veteran reported lower abdominal pain occurring every two to four weeks, lasting for a few hours, with sharp pain on either side of the abdomen which radiates to the testes and is accompanied by hematuria. The Veteran denied any current treatment for this condition.  A physical examination showed the abdomen to be unremarkable, soft and non-tender. A diagnosis of renal colic, possibly secondary to lithiasis hematuria was rendered by the examiner.

The Veteran underwent a VA examination in April 2011.  The examiner noted that the Veteran had an appendectomy in 2001 and since that time, he complained of lower abdominal pain and numbness.  He denied functional impairment from those symptoms.  The Veteran also denied nausea, vomiting, hematemesis, melena, diarrhea, constipation, colic, distention, and periods of incapacitation or hospitalization.  A physical examination showed the Veteran's weight was fairly stable with no clinical anemia.  

In an October 2011 treatment record, the Veteran denied blood in his urine, incontinence, and daytime urinary frequency and urgency.  A November 2011 urology note showed the Veteran had a history of an isolated episode of gross hematuria two years prior but denied hematuria since that time.  CT scans showed no abnormalities, renal or ureteral stone, or hydronephrosis.  

At the February 2012 VA examination, the examiner noted there was no renal dysfunction.  The Veteran's urinalysis was negative for blood.  His weight was fairly stable and there was no anorexia, dysuria, incontinence, recurrent urinary tract infections, impotence, or acute nephritis.  The examiner noted that "renal colic is there, associated with the hematuria after urination, however, there [were] no stones identified on CT scan of the abdomen."

The examiner diagnosed gross hematuria, intermittent and recurrent. He opined that "with the recurrence of renal colic and gross hematuria, the severity at the time of the episode is severe. Whereas, with remissions, it is not severe. With remission, there is no clinical symptomatology."

After a review of the evidence of record, the Board finds that the Veteran's renal colic does not approximate the criteria for a higher rating.  There is no evidence of infection, catheter drainage, or impaired kidney function.  The Board notes that the Veteran experienced recurrent gross hematuria; however, his symptom do not warrant a higher rating under either Diagnostic Code 7509 or any other Diagnostic Code in 38 C.F.R. § 4.115a for renal dysfunction. Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not support a rating in excess of the current, 10 percent disability and the Veteran's claim is denied.  

Temporomandibular joint dysfunction (TMJ)

The Veteran contends that his TMJ warrants a compensable rating.  TMJ is rated under Diagnostic Code 9905.  Under Diagnostic Code 9905, for limited motion of temporomandibular articulation, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm. 38 C.F.R. § 4.150, Diagnostic Code 9905. 

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 38 C.F.R. § 4.150, Diagnostic Code 9905, Note.

At a July 2007 VA examination, the Veteran reported intermittent joint noise and locking.  Physical examination showed the range of motion of his jaw to be within normal limits, with no bone loss on the mandible or maxilla.  The joints were reported to move fairly freely with no impingement noted. The maximum incisal opening resting in place was somewhat anterior to the imminence which is suggestive of hypermobility of the joint. X-rays showed radiographic findings on the left condylar head showing a flattening of shelf-type in the anterior portion. A diagnosis of hypermobility was rendered by the examiner.

The Veteran was afforded a VA examination in February 2012.  The Veteran reported that he noticed a problem with his joint after gum surgery. He complained of pain and popping when he opens his jaw wide.  A physical examination showed no loss of bone of the maxilla, no malunion or nonunion of the maxilla, no loss of bone of the mandible, no malunion or nonunion of the mandible, no "LOM" at the temporomandibular articulation, no loss of bone of the hard palate, no evidence of osteoradionecrosis, or osteomyelitis, and no tooth loss due to the loss of substance of the body of the maxilla or mandible.  

The examiner opined that the Veteran has full range of motion at the articular joint. In fact, he noted that the Veteran was able to hyperextend his jaw, at which time he sometimes here a click, which is normal for anyone with the ability to hyperextend.  The Veteran acknowledged that he clenched and ground his teeth and chews gum.  The examiner found this to be the cause of the muscle soreness the Veteran described.  The examiner opined that the Veteran's condition is not related to military service or trauma and not related to the periodontal surgery in service.  The examiner further noted no evidence of TMJ or limitation of motion or impairment.  His ranges of motion were: inter-incisal 52mm, 52mm, 52mm; left lateral 12mm, 12mm, 12mm; and right lateral 12mm, 12mm, 12mm.  

In a March 2012 VA examination addendum, the VA dentist opined that there was no diagnosis of temporomandibular joint disorder in the military dental records and no documented complains of problems with his temporomandibular joint while on active duty.  

The Board finds the preponderance of the evidence is against the Veteran's claim for a higher rating.  Although he is in receipt of service connection, the evidence does not show that he has either a diagnosis of TMJ or restricted range of motion of the temporomandibular joint.  Therefore, a compensable rating is not warranted and the Veteran's claim is denied.  

The Board has considered the Veteran lay statements in adjudicating his increased ratings claims and finds the Veteran competent and credible in providing evidence of his symptoms.  However, the Board does not find that either the lay or objective medical evidence shows entitlement to ratings in excess of those provided in accordance with the schedular criteria.   

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected scars, acne, TMJ, and renal colic are fully contemplated by the applicable rating criteria. As shown above, the criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned for the rating period on appeal. In any event, the evidence does not reflect, for the entire period on appeal, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating is not warranted. 38 C.F.R. § 3.321 (b)(1).

In the absence of exceptional factors associated with his disorders, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As note, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  The rating criteria pertaining to disabilities of the spine contemplate pain, whether or not it radiates, resulting in limitation of motion.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected degenerative joint and disc disease of the lumbar spine, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial compensable disability rating for scar, residual of a forehead injury is denied. 

An initial compensable disability rating for scars, status-post wart removal of the left hand is denied.

An initial compensable disability rating for acne is denied.

An initial disability rating in excess of 10 percent for renal colic is denied.

An initial compensable disability rating for temporomandibular dysfunction is denied.


REMAND

The Veteran's claim of service connection for hyperkeratosis, status-post graft #20 was remanded in January 2012 to afford the Veteran a VA examination.  To date, although a dental examination was provided in February 2012, no opinion regarding his hyperkeratosis was offered.  The Board notes that the Veteran underwent a bone grafting of #20 during service due to receding gums and dental treatment received in service is limited to conditions affecting only the teeth or gums and these are not disabilities for compensation purposes.  However, as the Board previously remanded the claim for a VA examination to determine whether the Veteran has a compensable disability that is due to service, the Board is bound by its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the low back, right elbow, and right ankle disorder, the opinions of record are not adequate for rating purposes.  Further examination is indicated to address whether there is a chronic or continuing disability demonstrated.  Recent examinations have included diagnoses, but it is unclear whether the diagnoses were based on history, in view of essentially normal on the findings on examination.

Additionally, remand is necessary to afford the Veteran VA examinations to assess the current severity of his service-connected left ankle and left foot disorders.  Although the Veteran underwent VA examinations in February 2012, as per the Board's January 2012 remand directives, subsequent VA treatment records indicate that the Veteran complained of his symptoms worsening. Therefore, a new examination is warranted.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

As the Veteran's claim of an increased evaluation for his left ankle scar includes consideration of limitation of function of the affected part, the Board finds this claim to be inextricably intertwined with the Veteran's pending increased ratings claim for his left ankle disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Therefore, remand is necessary prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1. Any relevant outstanding treatment records must be associated with the claims file.

2. The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hyperkeratosis, status-post graft #20, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his hyperkeratosis, status-post graft #20, is related to his service in the military. 

To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, the Veteran's service medical records, and pertinent post-service medical records. The examiner should conduct all necessary diagnostic testing and evaluation. The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.

3. The AOJ must provide the Veteran with a VA examination to determine the current severity of the Veteran's service-connected left ankle disorder, as well as etiology of any low back disorder, right elbow disorder, or right ankle disorder. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

In particular, the VA examiner must provide all relevant ranges of motion and indicate if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity. The examiner must also discuss any functional impairment, to include loss of motion, pain, and instability.

The examiner must also examiner the Veteran's left ankle scar and provide all relevant information on the Veteran's, including size, stability, tenderness, adhesions, pain, and any impact on function. 

With regard to the low back, right elbow, and right ankle the examiner should identify any chronic or continuing disability found, and indicate the medical findings associated therewith.  If there is no chronic disorder found, that should be noted, or if a diagnosis is by history, that should be noted.  For any chronic disorder found in the low back, right elbow, or right ankle, the examiner is asked to determine whether it is at least as likely as not (50 percent probability or higher) that the disorder is due to any in-service occurrence or event.  If it is determined unlikely due to service, that too should be set out and the medical bases to support any opinion should be set out in detail.

4. The AOJ must provide the Veteran with a VA examination to determine the current severity of the Veteran's service-connected left foot plantar fasciitis. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must describe the nature and severity of all symptomatology associated with the Veteran's left foot plantar fasciitis.  It should also be determined from the examination and a records review when findings of painful neuropathy are first demonstrated.

5. Following completion of the above, the RO should readjudicate the Veteran's claims. Consideration must be given to all additional evidence received since issuance of the most recent statement of the case. If the benefits sought are not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


